DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 29, 2021 has been entered.
Claims 2, 3, 5-7, 9-11, 13 and 19-23 have been canceled. Claims 1, 4, 8, 12 and 14-18 have been considered on the merits. All arguments have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the 

Claims 1, 8, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gurge et al (US 2014/0243423 A1; 8/28/2014.) in view of Arif (Pilot Chemical Co. 2009;1-6.).
The instant claims recite a topical cleansing composition comprising: from 0.5 to 2 wt. % of an active ingredient selected from the group consisting of strains of Lactobacillus, Clostridia, Saccharomyces, Lactococcus, Pedicoccus, Enterococcus, Escherichia, Alcaligenes, Corynebacterium, Bacillus, Proyionibacterium, and combinations thereof; from 0.1 wt. % to 3 wt. % of one or more humectants; at least 1 wt. % of one or more primary surfactants comprising sodium laureth sulfate; one or more foaming agents in an amount up to 35 wt. %; and water, wherein the topical cleansing composition reduces pathogen binding on skin by a statistically significant amount, as compared to an otherwise identical topical composition without the active ingredient.
Gurge teaches a topical formulation comprising 0.44 wt. % or 2.65 wt. % Saccharomyces/xylinum/black Tea ferment, humectants include glycerin at 2.175 wt %, about 4.0 wt. % to about 10.0 wt. % surfactants/co-surfactants (a mixture of primary and secondary surfactants), 1.69 wt. % glyceryl stearate (foaming agent) (para 0232), and water (para 0036, Fig. 1).

Gurge does not teach the topical formulation wherein said surfactants comprise sodium laureth sulfate (claims 1, 12 and 15).
However, Gurge does teach the topical formulation is a foam (para 0232) and comprises surfactants such as sodium lauryl sulfate (para 0050). Arif teaches that sodium lauryl sulfate and 
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute sodium laureth sulfate for sodium lauryl sulfate for the predictable result of obtaining a foamable formulation, since Arif discloses that sodium lauryl sulfate and sodium laureth sulfate are both high foaming primary surfactants.

Although Gurge does not teach the claimed concentration of the probiotic strain (claims 1, 12 and 15). However, Gurge does teach the formulation comprises 0.44 wt. % or 2.65 wt. % Saccharomyces/xylinum/black Tea ferment. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the concentration of a probiotic strain as a matter of routine experimentation. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to optimize the concentration of a probiotic strain with a reasonable expectation for successfully obtaining a topical formulation.

Although the cited references do not teach the formulation is a cleansing composition that reduces pathogen binding on skin by a statistically significant amount (claim 1), that reduces IL-8 concentration by a statistically significant amount (claim 12), that increases the concentration of antimicrobial peptides on skin by a statistically significant amount (claim 15), and the properties recited in claims 16-18. However, the combined teaching of the cited references does teach the formulation comprises the claimed components. Therefore, the formulation of the cited 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gurge et al (US 2014/0243423 A1; 8/28/2014.) in view of Arif (Pilot Chemical Co. 2009;1-6.) as applied to claims 1, 8, 12 and 15-18 above, further in view of Ueda et al (Pharmacopeial Forum. 2009;35(3):750-764.) and Farmer et al (US 2015/0044317 A1; 2/12/2015).
The cited references do not teach the formulation wherein the probiotic is a Bacillus ferment (claims 4 and 14).
Farmer teaches a topical composition (Abstract) comprising Bacillus ferment, wherein said Bacillus ferment dramatically increases skin moisture content (para 0105-0106).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Bacillus ferment into the formulation of Gurge, since Gurge discloses that the formulation comprises additional constituents including skin protectants and moisturizers (para 0067), and Farmer specifically discloses that Bacillus ferment dramatically increases skin moisture content. Moreover, before the effective filing date Bacillus ferment with a reasonable expectation for successfully obtaining a topical formulation.

Response to Arguments
Applicant argues that none of the applied references, taken alone or in combination, disclose, teach, or suggest the recited active ingredients together with the recited concentration of humectants.
These arguments are not found persuasive because rejected claims recite from 0.1 wt. % to 3 wt. % of one or more humectants (claim 1), wherein the one or more humectants is glycerin (claim 8). Gurge discloses a topical formulation comprises 2.175 wt % glycerin (Fig. 1). Therefore, 2.175 wt % glycerin of Gurge read on “from 0.1 wt. % to 3 wt. % of one or more humectants” in claim 1.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN Y FAN/Primary Examiner, Art Unit 1651